Citation Nr: 0941974	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the account of 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision issued by 
the RO in Cleveland, Ohio which denied the Veteran's claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the account of 
housebound status.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are bipolar 
disorder, rated 100 percent disabling; and contusion of the 
left elbow, rated noncompensably (zero percent) disabling.

2.  The medical and other evidence of record does not reveal 
that the service-connected disabilities have rendered the 
Veteran permanently bedridden or so helpless that he is 
unable to perform self-care tasks or protect himself from the 
hazards incident to his daily environment without care or 
assistance of another person on a regular basis.

3.  The medical and other evidence of record does not reveal 
that the Veteran's service-connected disabilities caused him 
to be permanently housebound.

4. The Veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, due to service-connected 
schizoaffective disorder.

CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for regular aid and attendance, or on the account of 
housebound status are not met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to special monthly compensation 
based on the need for regular aid and attendance, or on the 
account of housebound status.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.
  
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim in an August 25, 2006 
letter from the RO advising him of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised in the 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
treatment records.  He was also informed that VA would, on 
his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letter was a copy of VA Form 21- 4142, Authorization 
and Consent to Release Information so that VA could obtain 
records on his behalf.  The letter also informed the Veteran 
that for records he wished for VA to obtain on his behalf he 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  

The Veteran was specifically informed of the evidentiary 
requirements for entitlement to special monthly compensation 
based on the need for regular aid and attendance in the 
August 2006 letter.  

The Veteran was also notified in the August 2006 VCAA letter 
to describe or submit any additional evidence which he 
thought would support his claim, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See the August 2006 letter at page 1.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the his possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).]
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2), (3), (4) and (5), in the 
August 2006 letter.  In any case, because the Veteran's claim 
is being denied, element (5) is moot.

There is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's VA treatment records and a private physician's 
certificate, as well as reports of VA examinations of the 
Veteran in March 2007 and April 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  On a 
statement attached to his VA Form 9, substantive appeal, the 
Veteran declined to have a personal hearing.  

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance. Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran, as the result of service-
connected disability, will be considered to be in need of 
regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2009).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  See 38 C.F.R. § 3.352(a) 
(2009).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a veteran need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the Court has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

(ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has one service-connected disability rated as 100 percent 
disabling and a separate disability rated at 60 percent or 
higher or he is permanently housebound.  The veteran will be 
found to be permanently housebound if, due to his service-
connected disabilities, he is substantially confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime. 38 
U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2009).

Analysis

The Veteran is service-connected for bipolar disorder, rated 
100 percent disabling; and contusion of the left elbow, rated 
noncompensably (zero percent) disabling.


The Veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind.  While the Veteran is a patient living in a nursing 
home, there is no evidence that he is there due to a service-
connected disability, as will be further discussed below.  

The Veteran does not meet the criteria for special monthly 
compensation at the housebound rate, based on one service-
connected disability rated as 100 percent disabling and a 
separate disability rated at 60 percent or higher.  As noted 
above, although the Veteran's bipolar disorder is rated as 
100 percent disabling, his only other service-connected 
disability, a contusion of the left elbow, is rated as zero 
percent disabling.  

The objective evidence does demonstrate that the Veteran is 
currently housebound (substantially confined to his home or 
the immediate premises).  The March 2007 and April 2007 VA 
examination reports reflect that the Veteran was in a 
wheelchair.  The March 2007 report noted that he did not 
drive, was unable to walk without the assistance of another 
person, and was only able to leave the home or immediate 
premises with assistance.  

The evidence shows that the Veteran's severe limitations are 
due to non service-connected disabilities and are not due to 
either of his service-connected disabilities, the psychiatric 
disability and the elbow contusion.  An April 2007 VA 
psychiatric   
evaluation of the Veteran indicated that his main mental 
problem was [non service-connected] dementia and that 
"although he has a history of bipolar disorder, this is not 
impairing him in any way.  He does require aide and 
attendance of another to protect himself from the hazards of 
daily living, but this is due to his dementia and physical 
frailties, not his bipolar disorder."  A march 2007 VA 
physical examination resulted in diagnoses of Parkinson's 
disease, status post cerebral vascular accident in August 
1999; degenerative joint disease of the lumbar spine, 
dementia, prostate cancer, peptic ulcer disease, 
hypertension, iron deficiency anemia, and hearings loss [as 
well as bipolar disorder].  The service-connected elbow 
contusion was not mentioned.

Therefore, the Veteran is not considered housebound due to 
his service-connected disabilities and for SMC purposes. 

The competent medical evidence shows that the Veteran is not 
permanently bedridden on account of his service-connected 
disabilities.  The March 2007 VA examination report noted 
that the Veteran was not permanently bedridden but needed 
assistance to get out of bed and into a wheel chair.  

Turning to the need for aid and attendance of another, an 
August 2006 Physician's Certificate noted that the Veteran 
needed assistance with bathing, oral hygiene dressing, 
sitting, standing, and transferring, and was incontinent as 
to bowel and bladder control.  The March 2007 VA examination 
report noted that the Veteran could not hear without hearing 
aids and required help for all transfers, including to the 
toilet.  While he was learning to use a walker, he was 
wheelchair bound for the most part.  He would develop pain 
and unsteadiness if he were to stand without adequate 
support.  It was noted that he was unable to unbutton shirts, 
bathe, or toilet independently.  He was able to button shirts 
slowly and use an electric razor.  
The examiner noted that the Veteran was generally not able to 
protect himself from environmental hazards.  The April 2007 
VA examiner noted that the Veteran indicated that he was not 
able to live on his own due to his problems with his back and 
legs, and being in a wheelchair.  He also indicated that he 
was not able to take medication by himself or transfer 
himself to the bathroom without assistance, and that he 
needed help with food preparation.  The examiner noted that 
in addition to bipolar disorder, the Veteran had dementia, 
Parkinson's, prostate cancer, hypertension, and history of a 
stroke.  The examiner opined that the Veteran was presently 
severely impaired by dementia and his physical frailties, and 
that the bipolar disorder was not presently impairing him in 
any way.  The examiner noted that the Veteran required aid 
and attendance of another person to protect himself from the 
hazards of daily living due to his dementia and physical 
frailties and not due to his bipolar disorder.  

The medical evidence of record shows that the Veteran's claim 
is not supported by competent medical evidence demonstrating 
that he is in fact disabled due to his service-connected 
bipolar disorder and/or left elbow contusion to the extent 
that he requires the regular aid and assistance of another 
person, or that he is limited to his house and its immediate 
premises.  The April 2007 examiner clearly indicated that the 
service-connected bipolar disorder is not currently a 
problem, evidently because the Veteran's thought processes 
have been overwhelmed by non service-connected dementia.  The 
elbow disability is not mentioned in the medical reports and 
appears to be asymptomatic.  The record makes it clear that 
non service-connected disorders are the causes of the 
Veteran's current physical and mental status.  

The Board specifically finds that there is no evidence of 
record indicating that the Veteran's service-connected 
disabilities impact his ability to dress properly or maintain 
proper hygiene.  Furthermore, the medical evidence does not 
indicate that his service-connected disabilities prevent him 
from attending to the wants of nature.

In short, the medical evidence appears to support the 
proposition that the Veteran is in a wheelchair, is confined 
to a nursing home, and needs assistance to carry out daily 
activities.  However, none of these limitations are due to 
his service-connected disabilities.  The Veteran has not 
submitted or pointed to any evidence to the contrary.  A 
preponderance of the evidence is against the claim.  
Accordingly, the Board finds that entitlement to special 
monthly compensation for regular aid and attendance and at 
the housebound rate is not established.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the account of 
housebound status is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


